STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                    }
In re Appeal of McGrew, et al.      }              Docket No. 199‐10‐04 Vtec
                                    }
                                    }

                                    Decision and Order

       Appellants Barbara McGrew, Daniel Fivel, and Jowall Limited Partnership appealed

from  a  decision  of  the  Development  Review  Board  (DRB)  of  the  City  of  Burlington

regarding a project involving property at 114 College Street, 126 College Street and 95 St.

Paul Street.  Appellants are represented by Andrew R. Strauss, Esq. and Norman Williams,

Esq.;  Additional  Appellant  Leonora,  LLC  is  represented  by  Robert  C.  Roesler,  Esq.;

Appellee‐Applicant Investors Corporation of Vermont is represented by Carl H. Lisman,

Esq. and Christine A. Jensen, Esq.; and the City is represented by Kimberlee J. Sturtevant,

Esq.

       After a decision on motions for summary judgment addressed certain issues, an

evidentiary  hearing  was  held  on  the  remaining  issues  in  this  matter  before  Merideth

Wright, Environmental Judge.  The parties were given the opportunity to submit written

memoranda and requests for findings.  Upon consideration of the evidence and of the

written memoranda and requests for findings filed by the parties, the Court finds and

concludes as follows.  To the extent any proposed findings of fact and conclusions of law

are incorporated in this decision, they are granted; otherwise, they are denied.  



       Appellee‐Applicant owns three adjacent parcels of property at 114 College Street

(with frontage on Pine Street and on College Street), at 126 College Street (with frontage

on College Street), and at 95 St. Paul Street (with frontage on College Street and on St. Paul

                                              1
Street), in the Central Business District zoning district.  Appellant proposes to construct a

ten‐story mixed‐use building on the 114 College Street parcel, including a bank automatic

teller  machine  accessed  by  car,  and  two  commercial  offices  on  the  ground  floor,  fifty

residential  units,  and  associated  parking  located  within  the  building  beginning  on  the

ground floor and extending two floors below the ground floor.  Twelve of the residential

units are reserved for low‐ and moderate‐income housing.

       One  of  the  commercial  areas  is  131  square  feet  in  area,  to  accommodate  an

automated bank teller machine.  No interior lobby or office space is associated with the

machine; it is solely proposed to be accessed by the public from outside of the building.1

The other two commercial areas are offices: one is 1,242  square feet in area and the other

is 5472 square feet in area.

       The building is proposed to have a flat roof, on which a 160‐square‐foot penthouse

structure (8ʹ x 20ʹ) is proposed to be located to house mechanical equipment necessary to

be located on the roof, including the top of the elevator shaft.  The roof is 7,792 square feet

in area, so that the penthouse structure covers only about two percent of the area of the

roof.  The penthouse structure is proposed to be located centrally in the roof, to minimize

its visibility from the street.  It is designed with a brick veneer and a fiber cement cornice,

and a peaked, standing seam green metal roof, ten feet in height at the peak.  It is similar

both in design and materials to the design and materials used in the building itself.  It will

blend well into the overall design as an architectural feature of the building, even if seen

from a higher elevation than the building roof.


     1  It is proposed to be accessed by vehicles located in the alley on the north side of the
building.  The proposed plans do not show any pedestrian access to the ATM.

     2  The 960‐square‐foot office space shown on an earlier plan was reduced to 547 square
feet in the plan presented to the Court in evidence as the current application, with the
remaining space being allocated to mechanical building functions.

                                                2
       Bicycle lockers are provided on the ground floor of the proposed new building.

Over 70% of the households in the census district corresponding to the Central Business

District zoning district own fewer than two automobiles per household (that is, own either

a single automobile or do not own an automobile).  Data suggesting that owner‐occupied

households in the downtown area own approximately 1.5 automobiles per household do

not  distinguish  between  owner‐occupiers  of  single‐family  houses  and  townhouse

condominiums, on the one hand, and those owning apartment condominiums such as

those proposed in this case.

       The College Street Shuttle provides free shuttle service from the waterfront to the

University  of  Vermont  and  medical  center,  with  a  stop  adjacent  to  the  proposed  new

building.  The Chittenden County Transportation Authority provides extensive local bus

service from a terminal at Cherry and Church Streets, a few blocks away.  The proposed

new  building  is  located  within  a  reasonably  short  walking  distance  of  necessities  and

amenities,  including  grocery  stores,  drug  stores,  schools,  restaurants,  retail  stores,

entertainment,  and  public  parks,  including  the  waterfront,  and  is  centrally  located  for

downtown employment opportunities.  Several public parking garages are also located

within a reasonable walking distance of the proposed new building.  Evidence was not

presented regarding the timing of any shared‐use opportunities for parking in the existing

parking  garage  on  the  merged  site,  or  in  any  others  of  the  public  or  private  parking

facilities in the area.

       The proposed new building does not provide an off‐street loading area.  An on‐

street loading area is located nearby along College Street.  

       The  parking  garage  proposed  as  part  of  the  new  building  provides  sixty‐four




                                                3
parking spaces within the garage, plus five3 so‐called stacking spaces for users of the ATM.

Eleven of the sixty‐four spaces will be reserved for public parking, and three4 spaces are

provided for the two office areas.  The remaining fifty5 spaces are proposed to be reserved

for  the  building’s  residential  units.    While  the  proposed  garage  or  alley  is  shown  as

connecting to the existing parking structure in the adjacent building associated with the

project,  that  connection  is  proposed  to  be  blocked  by  a  chain  and  to  be  used  only  for

emergency access and maintenance.

        As proposed for consideration by the Court, the lowest level of the garage contains

24 parking spaces, all located below the ground floor of the building and below grade.

Four of the spaces are eight feet in width and designated for use by compact cars; two other

spaces are designated as accessible spaces, and are located on a flat portion of the garage.

The southwesterly one of these spaces is accessible for wheelchair use, with access to the

elevators without traversing an excessive  slope.  While the northwesterly one of these

spaces is of the proper width to be accessible, it is not suitable for wheelchair use, as access



          3    Five  spaces are available  along  the north  side  of  the  building  for  cars  to  wait to
proceed to use the ATM at the Pine Street end of the building, separate from the pass‐by
lane for egress from the garage and for bypassing the ATM if too many cars are stacked up
to wait for them to proceed.  While Appellee‐Applicant argues that more than those five
spaces are available, they are not in fact available.  If Appellee‐Applicant is referring to the
public spaces in the garage, those spaces must be reserved for public use to qualify for the
height bonus under §5.3.15(a)(2).  If Appellee‐Applicant is referring to the north‐south
segment of the alley, to the south of the garage entrance, additional vehicles waiting there
for  the  ATM  would  block  access  to  the  garage  entrance.    We  therefore  treat  this  as
Appellee‐Applicant’s request for a waiver of one of the six required ATM spaces.

      4  Appellee‐Applicant is requesting a waiver of three of the six spaces that would be
required based on the square footage of each of these offices.

     5  Appellee‐Applicant is requesting a waiver of fifty of the hundred spaces that would
otherwise be required. 

                                                     4
to  the  elevators  would  require  the  diagonal  traverse  of  an  8%  slope  with  no  handrail

assistance.  A ramp for use by persons in wheelchairs should not exceed a 5% slope unless

handrails are provided, in which case the ramp should be used directly up or down the

slope and not diagonally across the slope.

       As proposed for consideration by the Court, the middle level of the garage contains

21 parking spaces, all located below the ground floor of the  building and below grade.

Four of the spaces are eight feet in width and designated for use by compact cars; three

other spaces are designated as accessible spaces, and are located on a flat portion of the

garage.  The southwesterly one of these spaces and the space adjacent to the elevators are

both  accessible  for  wheelchair  use,  with  access  to  the  elevators  without  traversing  an

excessive  slope.    Appellee‐Applicants  also  propose  to  enlarge  the  area  adjacent  to  the

accessible space in the southwestern6 corner to be eight feet in width, by reducing the size

of the tenant storage area next to that space, so as to provide enough room to qualify the

space as a van‐accessible space as defined by the federal Americans with Disabilities Act

Accessibility Guidelines7 (ADAAG) standards.  The third of the proposed accessible spaces

proposed for the middle floor of the garage, in the northwest corner, is of the proper width

to be accessible, but is not suitable for wheelchair use, as access to the elevators would

require the diagonal traverse of an 8% slope with no handrail assistance.

       As proposed for consideration by the Court, the upper level of the garage begins at




     6  There was some confusion about the location of this space, but as the tenant storage
in the northwest corner is separated from the accessible space by a stairwell, it appears to
be the southwest corner that was meant.  If it would be possible to change the alignment
of the northwest stairwell, it might be possible to alter the location of the accessible spaces
with respect to that northwest corner, but no such change appears to be proposed.  In any
event, as proposed, the northwest space does not have appropriate access to the elevators.

     7  28 C.F.R. Pt. 36, App. A.

                                                5
grade and contains 19 parking spaces, including all eleven of the spaces reserved for the

public.  Of these spaces, nine are at grade or only partially below grade, and ten are entirely

below grade and below the ground floor of the occupied portion of the building, so that a

vehicle parked in the space would be below grade.   Although only two spaces are labeled

as “compact” car spaces, it appears that four of the spaces are eight feet in width and

designated for use by compact cars, by comparison with the design for the two lower floors

of the garage.  Similarly, although only one of the spaces on the upper floor of the garage

is labeled as accessible on the plans, two spaces appear to be designed as accessible, by

comparison with the design for the two lower floors of the garage.  These spaces are each

located on a flat portion of the garage.  However, the plans do not show any access to the

elevator or lobby of the building from the upper floor of the garage, and therefore neither

proposed accessible parking space would qualify as accessible, as there does not appear

to be any wheelchair‐accessible access to the outside of the building from the upper portion

of the garage.  If there were access to the outside, the elevators or the lobby from the upper

floor of the garage, we would have to examine the route of access to determine whether

either of the proposed accessible spaces is in fact accessible for wheelchair use, with access

to the elevators without traversing an excessive slope. 

       All the parking spaces in the garage are twenty feet in length, except the twelve

designated compact spaces which are each 188 feet in length.  Other than the proposed

accessible spaces, all the parking spaces are nine feet in width, except the twelve designated

compact  spaces  which  are  each  8  feet  in  width.    All  the  parking  is  90‐degree  angled

parking, that is, any parking on a sloped section of the garage is across the slope rather

than along it.  Some of the nine‐foot‐wide spaces are affected by columns which intrude


     8  Most of these spaces have room to be 20 feet in length, although due to their width
they do not qualify as standard spaces.  The additional length does give the compact cars
more maneuvering room to access the space.

                                                6
into the space by approximately five inches.  Although the columns make it more difficult

to park, and may require jockeying maneuvers, all the spaces affected by columns are

useable spaces for standard sized automobiles.

       A twenty‐foot‐wide aisle is provided which is adequate to allow two automobiles

to pass each other at the very slow speeds appropriate for maneuvering within a private

residential parking garage, even though at the corners one car would have to wait until the

other car had turned the corner.  The sloped ramps with the garage are at an 8% slope,

which does not cause a problem for driving at the slow speeds necessary for the garage,

and does not cause a problem for opening and closing doors when parking across the

slope.  However, an 8% slope (one foot of rise over a length of twelve‐and‐a‐half feet) is too

great a slope for a person using a wheelchair, unless the ramp is equipped with handrails

and is not traversed diagonally.

       All the parking spaces except for the last two spaces adjacent to the east wall at the

bottom of the garage may be accessed, even if vehicles are parked in the adjacent spaces,

and even though several jockeying movements may be necessary to enter or exit some of

the parking spaces.  In general, when spaces are assigned to the residents of a building it

is not unreasonable for them to become familiar with the specific maneuvers required to

access the particular spaces. However, it will not necessarily be possible to access the last

two spaces next to the wall at the bottom of the garage as the garage is now designed;9 that

is, if standard‐sized vehicles are parked next to those spaces it may be impossible to enter

or exit those spaces with standard‐sized cars, even with several maneuvering movements.


     9  According to Table 10‐D, a compact space 18 feet in length and accessed by 90‐degree
parking requires an aisle (minimum back‐up length) of 20 feet, while a standard 20‐foot‐
long space requires a minimum back‐up length of 24 feet.  Evidence was not presented as
to  whether  excavation  under  either  the  northerly  or  the  easterly  alley  could  provide
sufficient room to make these spaces useable, or could provide a turnaround space at the
end of that aisle.

                                               7
       The site is designed so that vehicles enter the site, whether to use the garage or the

ATM, by a one‐way entrance into a one‐way alley on the westbound side of College Street.

The design of access to the site replaces the two existing College Street curb cuts with a

single curb cut located as far from the intersection of College and Pine Streets as possible,

due to the location of existing buildings.  The entrance to the garage is a left turn from this

alley, just before the alley turns the corner of the building towards the west.  The exit from

the garage is a left turn into this alley, just before the alley turns the corner of the building

towards the west. At the corner of the building, a vehicle may enter the queuing lane for

the ATM, or may enter the pass‐by lane to exit the site onto Pine Street.  The design of the

exit from the site replaces the two existing Pine Street curb cuts with a single curb cut

located as far from the intersection of Pine and College Streets as possible, at the edge of

the property. 

       The maximum number of vehicles entering or exiting the property is twenty in the

peak hour,  or one  every three  minutes.  The  reduction in the  number of curb cuts will

reduce the potential places for conflicts between vehicles and pedestrians.  The entrance

to  the  alley  leading  to  the  garage  and  the  ATM  will  have  adequate  visibility  to  avoid

conflicts between pedestrians and vehicles entering the site.  However, at the exit, the north

wall of the building will block visibility between pedestrians and vehicles exiting the site

from the ATM location.  Because it is a full wall rather than a low, decorative stone wall,

it will block visibility to a greater degree than the former wall at the exit, although the pass‐

by lane will have better visibility.  The existing garage on the merged property contains

fifty spaces on its upper level, all above grade, and fifty‐two spaces on its lower level.

(Exhibit 14, sheets SP‐1 and SP‐2).  Vehicles in thirty‐five (Exh. 14, sheet SP‐1)  of the fifty‐

two spaces on the lower level would be entirely below grade.




                                                 8
       We determined early in the pretrial proceedings that Question 1 of the Statement of

Questions,  whether  the  proposed  50‐unit  residential  building  meets  the  criteria  for

approval in the Zoning Ordinance, did not raise any additional sections of the Zoning

Ordinance than those specified in the remaining eight questions.  We address each of the

questions in turn.



Density: Questions 2, 3, and 4 of the Statement of Questions

       Question 2 was resolved on summary judgment, concluding that nothing in the

Zoning  Ordinance  precludes  the  merger  of  the  three  parcels,  so  that  density  may  be

calculated for the merged lot as a whole.

       Under  §5.2.6(e),  a  project  is  entitled  to  use  either  of  the  two  listed  methods  of

calculating density, whichever yields the greater result, if it “has at least 50% of its parking

spaces located in an underground structure.”  The term “underground structure” is not

itself defined in the Zoning Ordinance, nor is the purpose of this provision explicitly stated

in  the  Zoning  Ordinance.    The  BOCA  National  Building  Code  defines  “underground

structure,” but  in  the context of  a structure’s use for  human  occupancy;  therefore  that

definition does not assist the Court in this instance.  The reference work The Dimensions

of  Parking  (4th  Ed.),  published  by  the  Urban  Land  Institute  and  the  National  Parking

Association, only defines the term “underground garage,” which is not the term used in

the Zoning Ordinance.  We therefore look to whether any other sections of the Zoning

Ordinance can assist the Court, when read together with §5.2.6(e).

       The definition and use of the term “surface parking” in the Ordinance is helpful in

determining the meaning of “underground structure” in the Ordinance.  “Surface parking”

is defined in the ordinance to mean “parking facilities that are at grade and uncovered or




                                                 9
not within a structure.”10  This definition was added in 1996 for use in the then‐new §3.2.7

establishing  the  Champlain  College  Core  Campus  Overlay  zoning  district,  and  was

subsequently used in §§3.2.8 and 3.2.9 as well, establishing, respectively, the Institutional

Core Overlay District and the Trinity Campus Overlay District.  In each of these overlay

zoning districts, the creation of new outdoor surface parking spaces is prohibited, unless

offset by the elimination of existing outdoor surface parking spaces.  It is evident from the

disfavored status of new outdoor surface parking, read together with the favored status of

(height bonus available for) projects in which more than half of the parking spaces are in

an underground structure, that the underlying policy of the Zoning Ordinance is to avoid

occupying the land surface with automobile parking, especially in the denser downtown

areas.

         While it would be preferable for the Zoning Ordinance to make these definitions

consistent and to explicitly state the City’s policy of avoiding surface parking lots in its

most  densely  used  districts,  we  can  nevertheless  read  these  sections  of  the  ordinance

together (in pari materia) to determine that the City’s staff’s interpretation is a reasonable

one: to measure the 50% rule by determining not that the pavement of the spaces must be

underground, nor that the entire structure must be underground, but that at least 50% of

the standard vehicles parked in the available spaces in the structure must be underground.

         Applying that methodology, the existing parking structure provides 102 spaces, of

which 35 are below grade in an underground structure, while the proposed new parking




     10  While the definition lacks guiding punctuation, ordinance language is not created to
be superfluous.  To avoid a superfluous result, surface parking spaces must be those that
are in the following two categories: those that are at grade and uncovered, or those that are
at any grade (i.e., even in an excavated or technically below‐grade area, such as behind a
building built on a sloping lot) if they are not within a structure.

                                               10
garage provides 64 spaces,11 of which 55 are below grade in an underground structure.  The

five ATM spaces are at grade.  The project therefore provides a total of 171 spaces, of which

90 (52.6%) are below grade in an underground structure.  Even if the lowest two spaces are

not  counted,  the  project  would  meet  the  50%  requirement  by  providing  a  total  of  168

spaces, of which 88 (52.4%) are below grade in an underground structure.

       As  under  §5.2.6(e)  the  project  is  entitled  to  use  the  Floor  Area  Ratio  method  of

calculating density, applied to the merged parcels as a whole, the proposed project as a

whole would be entitled to 110 units, based on a total of 55,321 square feet of area.  The site

contains  the  equivalent  of  39  commercial  units,  so  that  an  additional  71  units  would

potentially be allowed under the density calculation.  At fifty residential units and the

commercial equivalent of two units (or three if the ATM is counted as a unit), the proposed

project meets the density requirements of §§5.2.1 and 5.2.6(e)  of the Zoning Ordinance.



Height: Questions 5, 6 and 7 of the Statement of Questions

       Question  5  was  resolved  on  summary  judgment,  concluding  that  the  proposed

project meets the requirements for a height bonus under §5.3.15(a)(1), as at least 20% of the

units  are  affordable  to  low  and  moderate  income  households  as  defined  by  state  and

federal regulations.   Question 6 was resolved on summary judgment, concluding that the

proposed new building also meets the requirements for a height bonus under §5.3.15(a)(2),

as it provides public parking spaces in an amount no less than 10% above the total parking

requirements of the new building.   The required number of public parking spaces remains

eleven  spaces,  which  is  the  number  proposed  to  be  provided  by  the  project.    After

application of both height bonuses addressed in Questions 5 and 6, the new building is



     11  But see discussion below of the conditions under which the lowest two spaces may
be counted.

                                                11
entitled to be constructed to a height of 100 feet.

       Section 5.3.13 makes provision for certain exceptions in all districts to the height

limits otherwise applicable.  Subsection  (a) allows  additions  and  new construction,  on

parcels with existing grandfathered buildings that exceed the otherwise‐applicable thirty‐

five foot height limit, to be built to the height of the existing grandfathered building.  This

section is inapplicable to the present project, as it qualifies for heights in excess of that

thirty‐five foot limit under other provisions of the Zoning Ordinance.

       Thus the remaining issue as to the height of the new building raised by Question 7

of the Statement of Questions is whether the so‐called penthouse structure designed to

enclose  the  rooftop  mechanical  features  qualifies  for  exclusion  from  the  height

measurement  under  §5.3.13(d).    That  section  exempts  “ornamental  and  symbolic”

architectural features, including “towers, spires, cupolas and domes, where such features

are not used for human occupancy or commercial identification,” if those features do not

exceed ten percent of the total roof area, and provided that the architectural feature is

subject  to  design  review.12    The  corresponding  design  review  sections,  §§6.1.10(g)  and

6.1.11(g), requires special features such as machinery and equipment to be integrated with

the overall design of the project, and, if located on the rooftop, to be “arranged so as to

minimize visibility from any point at or below the roof level of the subject structure and

to be either enclosed by the outer building walls or parapets, or screened, or “designed in

themselves  so  that  they  are  balanced  and  integrated  with  respect  to  the  design  and

materials of the building.”

       The 160‐square‐foot penthouse structure meets the coverage limitation of §5.3.13(d),



      12  The original rooftop penthouse was reviewed by the Design Advisory Board; the
changes to it do not need to be considered by that advisory board, as the design review
function itself under Article 6 is one performed by the DRB, and hence by this Court in this
de novo appeal. 

                                               12
and is located centrally in the roof, to minimize its visibility from the street, meeting the

design review provisions of §§6.1.10(g) and 6.1.11(g).  As an architectural feature of the

roof, it is designed with a brick veneer and a fiber cement cornice, and a ten‐foot‐high,

peaked, standing seam green metal roof.  Its design as well as its materials are similar to

that of the building, and it will blend well into the overall design as an architectural feature

of the building, even if seen from a higher elevation. It therefore qualifies as an ornamental

architectural feature entitled to be excluded from the building’s height measurement under

§5.3.13(d).



Parking: Questions 8 and 9 of the Statement of Questions

       Under §10.1.19, all of the requirements of the parking regulation contained in Article

10 may be reduced by the DRB, and hence by this Court in this de novo proceeding, “to the

extent that the applicant can demonstrate that the regulation is unnecessarily stringent for

reasons of (a) unique use times; (b) shared or dual use; (c) availability and projected use of

alternate transportation modes, . . . ; and/or (d) anticipated reduction in vehicle ownership

in connection with affordable housing developments.” Such waivers may not reduce the

number of spaces below 50% of the required spaces, except that waivers may exceed 50%

in relation to the items listed in §10.1.20, including affordable housing units and off‐street

loading requirements.  Further, under §10.1.6, “where the computed parking requirement

for a nonresidential use in any commercial13 district” is ten or fewer spaces, the DRB (or

this Court) “may waive all or part of such computed requirements.”  It is not clear whether

this latter requirement only pertains to existing structures used entirely for commercial

purposes, as suggested by its title.  However, neither party requests the Court to apply this

section in considering the requested waivers, and we have not considered it further.



     13  Under §3.1.7 the central business district is defined as a commercial district.

                                              13
 

Adequacy of number of parking spaces

         No off‐street loading space is required for the building, as it does not contain any

of the use categories (“retail businesses and services,” “wholesale and industrial,” and “bus

and truck terminal”) for which a loading space is required under §10.1.9 and Table 10‐B of

the Zoning Ordinance.  Even if one were required by §10.1.9, it would be appropriate to

waive that requirement under §10.1.20(d), as a loading space is not necessary for the uses

proposed for the building, especially in light of the existence of a nearby on‐street loading

space.

         Under Table 10‐A, the number of parking spaces required for the project, in the

absence of a waiver, would be two spaces for each of the fifty residential condominium

units, six spaces for the drive‐up‐only14 ATM, four15 spaces for the 1242‐square‐foot office

and two spaces for the 547‐square‐foot office, totaling 106 spaces in the garage, plus the six

spaces  associated  with  the  drive‐up  ATM,  for  a  total  of  112  spaces  required  for  the

building.  In addition, to qualify for one of the height bonuses, Appellee‐Applicant must

provide an additional 10%, or eleven spaces, for the public.  Appellee‐Applicant proposes

to provide 64 spaces in the garage, including the eleven public spaces in the garage, and

five16 stacking spaces in the alley associated with the ATM.  Appellee‐Applicant therefore

has requested a waiver of fifty (50%) of the parking spaces required for the residential uses



     14  As the ATM is a drive‐up window only, these spaces are presumed to be stacking
spaces for drivers to wait in their cars for the ATM to be free, and not subject to the general
prohibition against tandem spaces found in §10.1.16.

     15  The practice of the City is to round down in this instance.

     16  While Appellee‐Applicant argues that six so‐called stacking spaces are provided in
the alley, in fact only five spaces are available along the north side of the building beyond
the entrance of the garage, without blocking the pass‐by lane or the garage entrance.

                                               14
in the building, has requested a waiver of three (50%) of the parking spaces required for

the office uses in the building, and, by showing only five stacking spaces on the site plan

associated  with  the  ATM,  has  effectively  requested  a  waiver  of  one  (16.7%)  of  the  six

parking spaces required for the ATM use.

       Appellee‐Applicant has demonstrated that a waiver of three of the parking spaces

otherwise required for the office uses in the building is warranted, due to the downtown

location of the project and the availability of nearby public parking for incidental visitors

or  deliveries  to  those  offices  during  office  hours.    Similarly,  Appellee‐Applicant  has

demonstrated  that  five  stacking  spaces  are  sufficient  for  the  ATM  window  in  this

downtown location, due to the  availability of the pass‐by lane for vehicles to exit the alley

if the queue for the ATM is too long.

       However, Appellee‐Applicant has not demonstrated that the requested waiver of

all  fifty  of  the  parking  spaces  required  for  the  residential  use  is  warranted;  although

evidence may exist to support such a waiver, it was not presented to the Court.  That is,

Appellee‐Applicant demonstrated the availability of alternate transportation modes (bus

and bicycle) but presented no evidence about the projected use of those modes by the

projected residents of the building.  Appellee‐Applicant presented no evidence to support

the shared or dual use of any of the parking spaces, either in the proposed garage or in the

existing garage.  At best, the evidence presented on vehicle ownership in the downtown

area of Burlington, when adjusted for the income levels associated with the market and

affordable units, suggests that absent any vehicle limitation covenants or restrictions, the

residents will own approximately 1.4 vehicles per unit, which would support a waiver of

30 of the 100 spaces otherwise required.

       Thus, on the basis of the evidence presented and without a proposed covenant or

lease  provision  restricting  building  residents  to  one  vehicle  or  parking  space  per  unit,

insufficient evidence was presented to warrant waiver of all fifty spaces requested.  A

                                                15
waiver  of  thirty  spaces  is  hereby  granted,  without  prejudice  to  Appellee‐Applicant’s

requesting a limited remand to allow it to apply to the DRB for a waiver of the remaining

twenty  spaces,  or  to  apply  for  an  additional  garage  level  in  the  proposed  building,  or

alterations to create additional parking spaces in or below the existing garage.  Any such

waiver  request  would  have  to  be  supported  by  appropriate  evidence  regarding  the

projected use of alternate transportation, the shared or dual use of any of the available

spaces in either the existing or the proposed garages, the anticipated reduction in vehicle

ownership due to the twelve affordable units, or any proposed vehicle limitation covenants

or restrictions.  If any further appeal were to result from a DRB decision on such a renewed

waiver request,  or on  proposals for  additional parking, this Court  would expedite  the

appeal under the provisions of V.R.E.C.P. 2(b), so that only a supplemental hearing on

those new issues or proposals would be necessary.  



Adequacy of layout and design of garage to meet accessibility and safety requirements

       The Zoning Ordinance contains specifications for accessible parking spaces, §10.1.14,

but does not require a set number of such spaces.  The design review criteria, §6.1.10(d) and

the  site  plan  review  criteria,  §7.1.6(b),  merely  require  a  review  of  the  adequacy  of

provisions  for  accessibility.    The  state  statute  governing  accessibility  requirements  for

public buildings (including multi‐family residential buildings such as this one), 20 V.S.A.

§2904, refers to the requirements of the federal ADAAG standards.  Under the ADAAG,

three of the 64 spaces would be required to be accessible spaces.  Of the seven  spaces

proposed as accessible spaces in the project plans, the three in the northwest corner of each

floor fail to qualify as accessible spaces, due to the lack of access to the elevators without

traversing an excessive slope, and the one in the southwest corner of the upper floor of the

garage may or may not qualify, depending upon whether access to the elevators or to the

lobby of the building is to be provided from that upper floor of the garage.  However, even

                                                16
without  considering  those  spaces,  the  three  required  accessible  spaces  are  provided,

including one (in the southwestern corner of the middle garage level) with enough space

beside it to qualify as a van‐accessible space.17

       Although parking in some of the spaces, including those affected by columns, may

require  several  jockeying  maneuvers,  all  the  spaces  except  the  lowest  two,  against  the

eastern wall, are functional, especially as most of the spaces will serve the relatively low

turnover needs of the residents of the building.  That is, the evidence supports a waiver of

the nine‐foot width for the spaces affected by columns.  The evidence also supports an

eight‐foot width for the compact car spaces, which does not require a waiver due to the

provision for the eight‐foot width in Table 10‐D.18  The back‐up length (aisle width) of

twenty feet is sufficient for both compact and standard cars, pursuant to Table 10‐C, except

with respect to the lowest two spaces, discussed below.  An area to turn around at the

lowest end of the garage aisle is not necessary, as room is available at each corner landing

to make a broken U‐turn.

       However, the last two spaces on the lowest level, next to the eastern wall, are not

functional,  that  is,  they  cannot  be  accessed  as  designed  if  vehicles  are  parked  in  the

adjacent  spaces.    Accordingly,  to  obtain  approval  of  those  spaces,  Appellee‐Applicant

either will need to obtain a waiver of an additional two spaces, which might be available

under §10.1.20(a), or will need to propose changes in the plan to provide either a greater

back‐up length (aisle width) of those spaces, or some maneuvering room to the east of



     17  We do not here address whether public access to that van‐accessible space is required
under  any  state  or  federal  law  or  regulation;  it  does  not  appear  to  be  required  by  the
Zoning Ordinance.

     18  The City may wish to reconcile the nine‐foot width for compact car spaces in Table
10‐C with the eight‐foot width for compact car spaces in Table 10‐D, to avoid this confusion
in the future.

                                                 17
those spaces excavated out of the area below the alley.  As with the ruling on the residential

parking  space  waiver,  Appellee‐Applicant  may,  of  course,  instead  wish  to  propose

additional  garage  levels,  either  in  the  proposed  building  or  in  (or  below)  any  other

structure on the merged parcel.  Similarly, if any further appeal were to result from a DRB

decision on such a renewed waiver request, or on proposals for additional parking, this

Court would expedite the appeal under the provisions of V.R.E.C.P. 2(b), so that only a

supplemental hearing on those new issues or proposals would be necessary.  

       The design of the entrance to and exit from the site replaces two existing curb cuts

on each street with a single curb cut on each street, located as far from the intersection of

Pine and College Streets as possible, in compliance with §10.1.12(c).  The ability of drivers

of vehicles exiting from the ATM lane to see pedestrians walking northerly on Pine Street

is impaired by the corner wall of the building, as is the ability of pedestrians to know that

a vehicle is about to exit from the ATM lane.  Appellee‐Applicant must therefore either

design windows at the corner to allow northbound pedestrians to see drivers, and vice

versa, or must install a warning buzzer or light to alert pedestrians that a vehicle may be

exiting. Any such warning buzzer or light, or alternative window construction, or any

other  proposal  to  achieve  the  safety  of  northbound  pedestrians,  will  also  have  to  be

submitted to the DRB in the limited remand, as it was not part of the proposal as presented

to the Court.  Vehicles in the pass‐by lane have better visibility, but a stop sign must be

installed  at  the  intersection  of  that  lane  with  the  sidewalk,  as  well  as  signs  warning

pedestrians from both directions to watch for exiting vehicles.  




                                                18
       Based on the foregoing, it is hereby ORDERED and ADJUDGED that the proposed

project is conditionally approved, as discussed above, on condition that approval of the

following matters must be obtained from the DRB: 

       1)      As a waiver is only granted of thirty of the required spaces, and as the lowest

       two spaces are not approved as designed, Appellee‐Applicant shall obtain approval

       from the DRB either of additional waivers, or of revised parking plans showing

       additional parking spaces, either within the proposed building or as alterations to

       any  other  structures  on  the  merged  property,  sufficient  to  meet  the  parking

       requirements discussed in this decision.

       2)      Appellee‐Applicant shall obtain approval from the DRB of a warning buzzer

       or  light, or  alternative  window construction, or  any other proposal sufficient  to

       achieve the safety of northbound pedestrians at the intersection with the ATM exit

       lane.

After  the  conference  discussed  below,  the  Court  will  grant  a  limited  remand  of  those

aspects  of  the  application  to  the  DRB,  if  Appellee‐Applicant  wishes  to  make  those

applications, and will expedite any resulting appeal to this Court, under the provisions of

V.R.E.C.P. 2(b),  so that only a  supplemental hearing on those  new  issues  or  proposals

would be necessary. 

       On or before March 31, 2006, Appellee‐Applicant shall provide a proposed judgment

order,  approved  as  to  form  by  the  other  parties,  accompanied  by  a  complete  set  of

corrected proposed plans as proposed to the Court at the hearing, as the labeling of exhibits

comprising the different stages of the proposal admitted into evidence is confusing19 at



     19  In particular, please be careful not only to label the levels of the garage properly, but
to  assure  that  the  sheet  number  found  in  the  lower  right‐hand  corner  of  each  sheet
corresponds to the correct level.  Exhibit 12 shows the lowest level of the garage but is
labeled as Sheet “G1 ‐ Garage Level One”, while the corresponding sheet for the lowest

                                               19
best.  We will hold a telephone conference on March 13, 2006, to discuss the timing of the

limited  remand  and  to  discuss  whether  the  parties  wish  to  discuss  settlement  of  the

remaining issues  prior  to  the  preparation  of  the  judgment order  or  during  the limited

remand.    The  Court  will  provide  the  opportunity  for  the  parties  to  engage  in  such

discussions with the assistance of a mediator, bearing in mind the Court’s prior rulings on

the respective appellants’ party status with regard to the various questions that would

remain on remand.



       Dated at Berlin, Vermont, this 3rd day of March, 2006.




                                    ______________________________________
                                    Merideth Wright 
                                    Environmental Judge




level of the garage in an earlier proposal found in Exhibit 14 is labeled as Sheet “G2  ‐
Garage Level One.”  The sheet for the middle level of the garage found in Exhibit 14 is
labeled as Sheet “G1 ‐ Garage Level Two,” and was not provided on a full size exhibit.  (An
Exhibit 18 which was mentioned in connection with the middle level of the garage was not
offered or admitted into evidence.)  The sheet for the upper level of the garage and ground
floor of the building is labeled as Sheet “A1 ‐First Floor Plan” on Exhibit 9, but as Sheet “A1
‐ Garage Level Three/First Floor Plan” on the corresponding sheet for the earlier proposal
found in Exhibit 14.  In addition, as noted at trial, Exhibit 9 contains some incorrect ‘layers’
provided in error, showing columns and a stairway not appropriate for the ground floor
of the building, that could be confusing if referred to in the future by persons not aware of
the testimony about that error.  The van‐accessible space should also be shown on these
plans.

                                              20